       Case 2:89-cv-01659-KJN Document 134 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEDERSON, et al.,                                   No. 2: 89-cv-1659 KJN P
12                           Plaintiff,
13            v.                                          ORDER
14    COUNTY OF PLUMAS, et al.,
15                           Defendants.
16

17           On February 5, 2021, a further status conference was held in this action. Gretchen Stuhr

18   appeared on behalf of defendants. Paul W. Comiskey and David Clay Washington appeared on

19   behalf of plaintiffs.

20           Following the status conference, the court made the following ORDERS:

21           1.    On or before February 15, 2021, defendants shall produce to plaintiffs’ counsel a

22                 copy of the COVID Manual (or redacted copy, if appropriate), or inform plaintiff’s

23                 counsel why they are unwilling to produce the COVID Manual; the undersigned will

24                 entertain a protective order regarding the COVID Manual, if needed;

25           2. A further status conference is set for May 7, 2021, at 9:00 a.m., before the

26                 undersigned; and

27           3. On or before April 30, 2021, the parties shall file a joint status report; the joint status

28                 report shall address whether the parties believe the May 7, 2021 status conference is
                                                         1
       Case 2:89-cv-01659-KJN Document 134 Filed 02/08/21 Page 2 of 2


 1             needed; and whether a further status conference is required, and a proposed date for

 2             such conference, if any.

 3   Dated: February 8, 2021

 4

 5

 6

 7
     Ped1659.ord(2)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
